Citation Nr: 0914550	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to May 30, 2003, 
for the grant of service connection for fibromyalgia.

2.  Entitlement to a compensable initial rating for irritable 
bowel/bladder syndrome (IBS).  

3.  Whether a timely substantive appeal has been received 
pertaining to the claim for a compensable initial rating for 
maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1985 to April 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO).

The record indicates that service connection was granted and 
a 10 percent rating was assigned for fibromyalgia in a 
January 2004 rating decision.  In April 2004, the Veteran 
submitted a notice of disagreement with this rating decision 
with respect to the initial rating assigned.  It does not 
appear that a Statement of the Case has been prepared as of 
yet, however; an unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Thus, the claim of an increased initial rating for 
fibromyalgia is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 30, 2003, the RO received the Veteran's claim of 
service connection for fibromyalgia; there was no pending 
claim prior to May 30, 2003, pursuant to which service 
connection for fibromyalgia could have been awarded.

2. The Veteran's IBS is "moderate"; it is manifested by 
frequent, but not constant or near-constant, episodes of 
bowel disturbance with abdominal distress.  

3.  An October 2003 rating decision granted service 
connection for maxillary sinusitis and assigned an initial 
noncompensable rating.  Notice of this decision was mailed to 
the Veteran on October 30, 2003.  The Veteran filed a timely 
notice of disagreement with the rating assigned, and on April 
30, 2004, a Statement of the Case was issued to the Veteran.  
The Veteran's substantive appeal (VA Form 9) was received on 
June 16, 2005, over 60 days after issuance of the statement 
of the case and over one year from notification of the 
October 2003 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 30, 2003, 
for the award of service connection for fibromyalgia are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2008).

2.  The criteria for a 10 percent rating, but no higher, for 
IBS have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.114 DC 7319 (2008).

3.  The Veteran's June 2005 substantive appeal of the initial 
rating assigned for sinusitis was not timely to appeal the 
October 2003 rating decision.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 19.33, 
19.34, 20.200, 20.202, 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In July 2003 the agency of original jurisdiction (AOJ) sent a 
letter to the Veteran providing the notice then required for 
the initial claims of service connection for IBS and 
fibromyalgia.  Service connection was subsequently granted 
for both claims, and the Veteran appealed the initial rating 
of the service-connected IBS and the effective date of the 
service-connected fibromyalgia.  Courts have held that once 
service connection is granted, a claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, No. 05-0876 
(U.S. Vet. App. May 19, 2008).  Therefore, no further notice 
is needed.  In any event, however, the Board notes that in 
October 2007, the VA sent a letter to the Veteran providing 
notice of how effective dates and disability ratings are 
assigned, to include notice of the evidence needed to obtain 
an earlier effective date and a higher disability rating, and 
the claims were subsequently readjudicated.  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claims for benefits, such as obtaining all 
available medical records and providing a VA examination.  
The Board does not know of any outstanding relevant medical 
evidence; thus the Board finds the claims ready for 
adjudication.

With regard to the issue of timeliness of the substantive 
appeal on the issue of an increased rating for sinusitis, the 
Board notes that while it remains unsettled whether or not 
the duty to assist and notify applies (and if so, to what 
extent) in a case (as here) where the law is dispositive (See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001)), the Board 
concludes that VA notification requirements are satisfied.  
In the April 2004 cover letter to the SOC, the RO notified 
the Veteran of the time requirements for filing a substantive 
appeal.  An October 2007 Board decision and a September 2008 
Supplemental Statement of the Case subsequently informed the 
Veteran that he had not complied with these time limits and 
told him how he could appeal the determination that his 
appeal was untimely.  As this appeal requires a strictly 
legal determination, there is no reasonable possibility that 
additional notification or assistance to the Veteran would 
aid in substantiating his claim; a remand for such 
development is, therefore, not warranted.  38 U.S.C.A. § 
5103A.  Thus, the Board finds this issue ready for 
adjudication.  

Claim for an Earlier Effective Date

Service connection for fibromyalgia was established by the 
currently appealed rating decision in January 2004, with an 
effective date of May 30, 2003.  The Veteran contends that 
the effective date should be in 1994 when he was first 
treated for generalized joint pains and first diagnosed with 
fibromyalgia.  

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  See 
38 U.S.C.A. § 5101(a).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

A review of the claims folder indicates that the Veteran 
filed a claim for "joint pain/stiffness" that was received 
on May 30, 2003.  The claim was then granted in a January 
2004 rating decision, effective May 30, 2003, the date the 
claim was received.  

The Veteran believes that service connection should be 
granted effective the date of the initial treatment for 
generalized pain or the initial diagnosis of fibromyalgia in 
1994.  The effective date of an award of service connection 
is not based on the date a condition onset, however, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  In this case, the Board has 
reviewed the 1994 VA medical records and has found that, 
while they do report the Veteran's history of generalized 
joint pain since returning from the Gulf War, the records do 
not suggest an intent to apply for benefits, and as such, the 
treatment records cannot be interpreted as a "claim" of 
service connection.  Hence, there was no pending claim prior 
to May 30, 2003, pursuant to which benefits could be granted.  

In this case, the earliest effective date possible is the 
date that the May 2003 claim was received, which is the 
effective date currently assigned.  38 C.F.R. § 3.400.  
Therefore, the Veteran's claim for an earlier effective date 
is denied.  

Claim for an Increased Rating

Service connection was established and a noncompensable 
rating was assigned for IBS by the currently appealed rating 
decision in January 2004.  The Veteran contends that a higher 
evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."
 
The VA examination and medical records of record dating prior 
to August 2003 report negative histories as of bowel changes 
or abdominal distress and no diagnosis or history of IBS.  

A September 2003 VA examination record reflects the Veteran's 
initial (and ten-year) history of IBS characterized by 
alternating periods of diarrhea, constipation, bloating, and 
abdominal pain.  The record notes that examination revealed 
no tenderness, distension, or abnormal masses in the abdomen, 
and the examiner did not diagnose the Veteran with IBS.  In 
2004, the Veteran provided additional information on the 
nature of his IBS, reporting that the episodes were 
"frequent"; he stated that he had frequent rumbling pains, 
excessive gas, and irregular bowel movements.  See February 
2004 Notice of Disagreement.  

Subsequent VA treatment records generally do not report any 
complaints or treatment pertaining to IBS, and the Board 
notes that a March 2008 VA treatment record reports the 
Veteran's negative history as to bladder or bowel symptoms, 
to include constipation and diarrhea.  VA treatment records 
do indicate that the Veteran received treatment for diarrhea 
in April and May 2008, but the records suggest that the 
diarrhea was secondary to treatment for sinus infections 
rather than IBS.  See April and May 2008 VA treatment records 
(Veteran's history of "severe diarrhea" without blood or 
abdominal pain since taking a Z-pack prescribed for a sinus 
infection).  

Another VA examination was conducted in August 2008.  The 
examination record reflects the Veteran's history of daily 
abdominal "rumbling", often approximately 45 minutes after 
eating.  The Veteran also reported that he frequently had 
diarrhea; he stated that he had two stools a day and that out 
of every 5 stools, approximately two were watery diarrhea and 
two were loose.  The Veteran denied unstable weight, nausea, 
vomiting, constipation, abdominal distress or pain, and he 
reported that he was able to do his daily occupation and 
activities of daily living, though he reported that he 
sometimes had fecal urgency which required him to find a 
bathroom immediately thereafter.  Examination revealed no 
evidence of malnutrition, and the Veteran had normal complete 
blood count and no pallor.  Bowel sounds were normal, and the 
abdomen was soft and nontender without palpable organomegaly 
or masses.  The Veteran also had good sphincter tone, a 
normal prostate, no rectal lesion, and no signs of anemia.  
The examiner diagnosed the Veteran with IBS.

In December 2008, the Veteran submitted another statement 
reporting that his IBS "regularly results in sudden bouts of 
diarrhea which are always associated with (often intense) 
bowel discomfort."  The Veteran indicated that this mainly 
occurs within an hour after eating, and he indicated that 
when this happens he has to rush to a bathroom, which is a 
particular concern when at work or travelling. 

The Veteran's IBS is rated under Diagnostic Code (DC) 7319, 
which rates irritable colon syndrome.  DC 7319 provides a 10 
percent rating for moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress.  After review of the evidence, particularly the 
Veteran's credible and competent histories as to the nature 
and frequency of his IBS and its impact on his occupation and 
daily life, the Board finds that a 10 percent rating is 
warranted.  
See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 
471 (1994);

A rating in excess of 10 percent is not warranted, however.  
DC 7319 provides a 30 percent rating for severe symptoms, 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
In this case, the evidence does not indicate that the Veteran 
has "severe" symptomatology.  There is no objective medical 
evidence of "severe" IBS such as findings of abnormal bowel 
sounds, tenderness, distension, or weight changes; evidence 
of frequent treatment; or the provision of medication for 
IBS.  Moreover, the Board notes that the Veteran has not 
reported having constipation since 2003 and that he has 
indicated that he does not "near-constantly" suffer from 
abdominal distress.  In sum, the Board finds that the 
Veteran's symptoms most nearly approximate the 10 percent 
rating throughout the appellate period; consequently, a 10 
percent rating, but no higher, is granted for the Veteran's 
IBS under DC 7319.  

The Board notes that the Veteran has indicated that his IBS 
presents some difficulty in a work setting and in other 
activities of daily life (such as when travelling).  This 
effect on industrial capability is not, however, in and of 
itself, of such significance as to warrant referral for 
consideration of a compensable evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b); Floyd v. Brown, 
9 Vet. App. 88 (1996).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  Furthermore, this impairment has been considered 
in the disability rating assigned herein, and there is no 
evidence that the Veteran has any other symptom of IBS which 
is not addressed in the rating criteria.  In sum, the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
Thus, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Timeliness of Appeal

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and after a Statement of the Case (SOC) has 
been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The substantive appeal 
must be filed within 60 days after mailing of the SOC, or 
within the remainder of the one year period from the mailing 
of notification of the determination being appealed.  38 
C.F.R. § 20.302.  Extensions of time for filing a Substantive 
Appeal may be granted for good cause.  38 C.F.R. § 20.303.  
Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In the instant case, notification of the rating decision that 
granted service connection for sinusitis and assigned an 
initial noncompensable rating was mailed to the Veteran's 
address of record on October 30, 2003.  The Veteran filed a 
timely (received in December 2003) NOD.  An SOC addressing 
the matter was mailed to his address on April 30, 2004.  The 
cover letter to the SOC notified the Veteran that to perfect 
his appeal in the matters he had to file a Substantive 
Appeal; notified him of what the Substantive Appeal must 
contain; advised him of the time limits (60 days from mailing 
of the letter or one year from mailing of the notice of the 
determination appealed) for filing the Substantive Appeal; 
and informed him of the requirements for requesting an 
extension of time to file his Substantive Appeal.  
38 C.F.R. § 19.30.  

The Veteran had until October 30, 2004, to submit a timely 
response/Substantive Appeal.  He did not request an extension 
for good cause or submit any additional evidence.  Rather, he 
submitted a Substantive Appeal in June 2005, months after the 
October 2004 deadline.  The evidence of record does not 
contain any evidence that the Veteran did not receive the SOC 
or the instructions set forth therein.  The Board sympathizes 
with the Veteran's position.  However, based on the 
controlling law and regulations, the Board must deny the 
Veteran's appeal.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An effective date earlier than May 30, 2003, for the grant of 
service connection for fibromyalgia is denied. 

A rating of 10 percent, but no higher, for IBS is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

The substantive appeal submitted in June 2005 was not a 
timely appeal of a rating decision issued in October 2003; 
the Veteran's appeal of the initial rating assigned for 
sinusitis is denied.


REMAND

As noted above, service connection was granted and a 10 
percent rating was assigned for fibromyalgia in a January 
2004 rating decision.  In April 2004, the RO received a 
statement from the Veteran, which reported his disagreement 
with the initial rating assigned for fibromyalgia.  The Board 
notes that the Veteran's representative did not list this 
issue on its restatement of the Veteran's NOD.  See February 
2004 DAV memo.  The record does not indicate that the Veteran 
rescinded his NOD of the initial rating, however; it just 
indicates that the Veteran's representative failed to mention 
it as an issue on appeal.  

Review of the record indicates that a Statement of the Case 
has not been prepared as of yet for this issue.  The United 
States Court of Appeals for Veterans' Claims (Court) has held 
that, an unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Thus, the claim of an increased initial rating for 
fibromyalgia is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Issue a statement of the case addressing 
the claim of entitlement to an increased 
initial rating for fibromyalgia.  Notify 
the Veteran of the time limit within 
which an adequate substantive appeal must 
be filed in order to perfect an appeal of 
the issues and secure appellate review by 
the Board.  Thereafter, these issues are 
to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


